                                             Case 5:20-cv-02708-BLF Document 6 Filed 09/08/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                            ABDELFATAH ELLAWENDY,
                                  11                                                      Case No. 20-02708 BLF (PR)
                                                        Petitioner,
                                  12                                                      ORDER OF PARTIAL DISMISSAL
Northern District of California




                                                 v.                                       AND TO SHOW CAUSE;
 United States District Court




                                  13                                                      GRANTING MOTION FOR LEAVE
                                                                                          TO PROCEED IN FORMA
                                  14        MONTEREY COUNTY SUPERIOR                      PAUPERIS
                                  15        COURT,
                                                       Respondent.
                                  16                                                      (Docket Nos. 2, 5)
                                  17

                                  18
                                               Petitioner, a California parolee, filed a pro se petition for a writ of habeas corpus
                                  19
                                       pursuant to 28 U.S.C. § 2241. Dkt. No. 1. The petition indicates that Petitioner is
                                  20
                                       challenging his state conviction out of Monterey County Superior Court. Id. Petitioner
                                  21
                                       has filed a motion for leave to proceed in forma pauperis (“IFP”). Dkt. Nos. 2, 5
                                  22

                                  23
                                                                               DISCUSSION
                                  24
                                       I.      Standard of Review
                                  25
                                               Review of the execution of a federal sentence is properly brought as a petition under
                                  26
                                       28 U.S.C. § 2241. See United States v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984)
                                  27
                                       (presentence time credit claim); Brown v. United States, 610 F.2d 672, 677 (9th Cir. 1980)
                                  28
                                             Case 5:20-cv-02708-BLF Document 6 Filed 09/08/20 Page 2 of 5




                                   1   (parole decision claim); see also Mills v. Taylor, 967 F.2d 1397, 1400 (9th Cir. 1992)

                                   2   (granting § 2241 petition alleging denial of presentence time credit). Section 2241 is also

                                   3   the proper basis for a habeas petition by a person in state custody who is not held

                                   4   “pursuant to the judgment of a State court,” 28 U.S.C. § 2254, for instance a pretrial
                                       detainee, a prisoner awaiting extradition, or a prisoner whose conviction has been reversed
                                   5
                                       on appeal. See Dominguez v. Kernan, 906 F.3d 1127, 1138 (9th Cir. 2018) (pretrial double
                                   6
                                       jeopardy challenge); Hoyle v. Ada County, 501 F.3d 1053, 1058 (9th Cir. 2007) (same);
                                   7
                                       Stow v. Murashige, 389 F.3d 880, 885-88 (9th Cir. 2004) (conviction reversed on appeal);
                                   8
                                       White v. Lambert, 370 F.3d 1002, 1006 (9th Cir. 2004), overruled on other grounds by
                                   9
                                       Hayward v. Marshall, 603 F.3d 546, 554 (9th Cir. 2010) (en banc) (listing “awaiting
                                  10
                                       extradition” and pretrial detention as examples of when § 2241 applies); McNeely v.
                                  11
                                       Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003) (pretrial detainee).
                                  12
Northern District of California




                                               With respect to a state conviction or sentence, this court may entertain a petition for
 United States District Court




                                  13
                                       a writ of habeas corpus “in behalf of a person in custody pursuant to the judgment of a
                                  14
                                       State court only on the ground that he is in custody in violation of the Constitution or laws
                                  15
                                       or treaties of the United States.” 28 U.S.C. § 2254(a). It shall “award the writ or issue an
                                  16   order directing the respondent to show cause why the writ should not be granted, unless it
                                  17   appears from the application that the applicant or person detained is not entitled thereto.”
                                  18   Id. § 2243.
                                  19   II.     Analysis
                                  20           The court form that Petitioner used to file this action is for a petition for a writ of
                                  21   habeas corpus under 28 U.S.C. § 2241. Dkt. No. 1 at 1. However, Petitioner is not
                                  22   challenging a federal sentence, nor is he a pretrial detainee, a prisoner awaiting extradition,
                                  23   or a prisoner whose conviction has been reversed on appeal. Id. Accordingly, there are no
                                  24   grounds for Petitioner to file a petition under § 2241. The proper avenue for challenging

                                  25   his state conviction is through a petition under 28 U.S.C. § 2254. Therefore, the Court will

                                  26   liberally construe the petition as one under § 2254 and conduct an initial review.

                                  27           Petitioner claims the following grounds for habeas relief: (1) invalid plea which was

                                  28                                                    2
                                           Case 5:20-cv-02708-BLF Document 6 Filed 09/08/20 Page 3 of 5




                                   1   made under duress; (2) racial and gender bias; (3) new evidence which was not available at

                                   2   the time of judgment; and (4) violation of his rights under the Sixth and Fourteenth

                                   3   Amendments because the witness lied under oath. Dkt. No. 1 at 6-7.

                                   4          It appears that Petitioner entered a plea which he is now challenging. A defendant

                                   5   who pleads guilty cannot later raise in habeas corpus proceedings independent claims

                                   6   relating to the deprivation of constitutional rights that occurred before the plea of guilty.

                                   7   See Haring v. Prosise, 462 U.S. 306, 319-20 (1983) (guilty plea forecloses consideration

                                   8   of pre-plea constitutional deprivations); Tollett v. Henderson, 411 U.S. 258, 266-67 (1973)

                                   9   (same). Accordingly, Petitioner may not pursue claims 2, 3, and 4, which relate to the

                                  10   deprivation of constitutional rights that occurred before the guilty plea.

                                  11          The only challenges left open in federal habeas corpus after a guilty plea is the

                                  12   voluntary and intelligent character of the plea and the nature of the advice of counsel to
Northern District of California
 United States District Court




                                  13   plead. Hill v. Lockhart, 474 U.S. 52, 56-57 (1985); Tollett v. Henderson, 411 U.S. 258,

                                  14   267 (1973). A defendant who pleads guilty upon the advice of counsel may only attack the

                                  15   voluntary and intelligent character of the guilty plea by showing that the advice he

                                  16   received from counsel was not within the range of competence demanded of attorneys in

                                  17   criminal cases. Id.; Lambert v. Blodgett, 393 F.3d 943, 979 (9th Cir. 2004); United States

                                  18   v. Signori, 844 F.2d 635, 638 (9th Cir. 1988); Hudson, 760 F.2d at 1030.

                                  19          Petitioner claims that his plea is invalid because it was made under duress. Dkt. No.

                                  20   1 at 6. In other words, he is claiming that it was not voluntary. A plea is “involuntary” if

                                  21   it is the product of threats, improper promises, or other forms of wrongful coercion, Brady

                                  22   v. United States, 397 U.S. 742, 754-55 (1970). Liberally construed, this first claim is

                                  23   cognizable under § 2254 and merits an answer from Respondent.

                                  24          In addition to revocation of his conviction, Petitioner seeks damages. Dkt. No. 1 at

                                  25   7. However, the power of a federal habeas court “lies to enforce the right of personal

                                  26   liberty.” Fay v. Noia, 372 U.S. 391, 430 (1963), overruled on other grounds by

                                  27   Wainwright v. Sykes, 433 U.S. 72, 87 (1977). As such, a habeas court only has the power

                                  28                                                  3
                                           Case 5:20-cv-02708-BLF Document 6 Filed 09/08/20 Page 4 of 5




                                   1   to release a prisoner. It has “no other power.” Fay, 372 U.S. at 431. Accordingly,
                                   2   Petitioner’s claim for damages is not available through this habeas action.
                                   3          Damages may be available through an action filed under 42 U.S.C. § 1983.
                                   4   However, in order to recover damages for an allegedly unconstitutional conviction or
                                   5   imprisonment, or for other harm caused by actions whose unlawfulness would render a
                                   6   conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction
                                   7   or sentence has been reversed on direct appeal, expunged by executive order, declared
                                   8   invalid by a state tribunal authorized to make such determination, or called into question
                                   9   by a federal court's issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477,
                                  10   486-487 (1994). A claim for damages bearing that relationship to a conviction or sentence
                                  11   that has not been so invalidated is not cognizable under § 1983. Id. at 487. Accordingly,
                                  12   Petitioner may only pursue a § 1983 action for damages only if he prevails in this habeas
Northern District of California
 United States District Court




                                  13   action. The claim for damages is DISMISSED from this habeas action.
                                  14

                                  15                                            CONCLUSION
                                  16          For the foregoing reasons and for good cause shown,
                                  17          1.     Petitioner’s motion for leave to proceed in forma pauperis is GRANTED.
                                  18   Dkt. Nos. 2, 5.
                                  19          2.     The only cognizable claim in this action is the first claim, challenging the
                                  20   voluntary nature of Petitioner’s plea. Accordingly, all other claims are DISMISSED as not
                                  21   cognizable. Petitioner’s claim for damages is also dismissed.
                                  22          3.     The Clerk shall serve electronically a copy of this order upon the Respondent
                                  23   and the Respondent’s attorney, the Attorney General of the State of California, at the
                                  24   following email address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits
                                  25   thereto are available via the Electronic Case Filing System for the Northern District of
                                  26   California. The Clerk also shall serve a copy of this order on Petitioner.
                                  27          4.     Respondent shall file with the court and serve on Petitioner, within ninety
                                  28                                                 4
                                             Case 5:20-cv-02708-BLF Document 6 Filed 09/08/20 Page 5 of 5




                                   1   (90) days of the issuance of this order, an answer conforming in all respects to Rule 5 of
                                   2   the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus
                                   3   should not be issued. Respondent shall file with the answer and serve on Petitioner a copy
                                   4   of all portions of the state trial record that have been transcribed previously and that are
                                   5   relevant to a determination of the issues presented by the petition.
                                   6             If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                   7   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                   8   answer.
                                   9             5.         Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  10   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  11   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  12   and serve on Respondent an opposition or statement of non-opposition within twenty-
Northern District of California
 United States District Court




                                  13   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  14   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  15             6.         It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                  16   that all communications with the Court must be served on Respondent by mailing a true
                                  17   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  18   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  19   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  20   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  21   Federal Rule of Civil Procedure 41(b).
                                  22             This order terminates Docket Nos. 2 and 5.
                                  23             IT IS SO ORDERED.
                                  24   Dated: _September 8, 2020________                                ________________________
                                                                                                        BETH LABSON FREEMAN
                                  25
                                                                                                        United States District Judge
                                  26   Order of Partial Dismissal and to Show Cause; Granting IFP
                                       PRO-SE\BLF\HC.20\02708Ellawendy_osc&ifp
                                  27

                                  28                                                                5
